Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 1 of 11




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                               Case Number: 20-21023-CIV-MORENO

   UNITED FINANCIAL CASUALTY
   COMPANY,

                  Plaintiff,
   vs.

   JAVANIC CARRIER, INC., TRAVIS
   MONTGOMERY, and TED M.
   HAWTHORNE, an Ohio corporation,

               Defendants.
  _________________________________________/

       ORDER GRANTING DEFENDANTS JAVANIC CARRIER’S AND TED
   HAWTHORNE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT AS
     TO INSURER’S DUTY TO DEFEND AND DENYING UNITED FINANCIAL’S
                MOTION FOR FINAL SUMMARY JUDGMENT

         THIS CAUSE came before the Court upon Defendants Javanic Carrier’s and Ted

  Hawthorne’s Amended Motion for Partial Summary Judgment as to Insurer’s Duty to Defend and

  United Financial’s Motion for Final Summary Judgment.

         This is an insurance case where the Plaintiff insurer, United Financial Casualty Company,

  seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that it has no duty to defend the

  Defendant insureds in the underlying state litigation and, should a judgment be entered against the

  insureds there, United Financial has no duty to indemnify them. For the reasons that follow, South

  Dakota law governs whether United Financial has a duty to defend the insureds in the state case

  and the Defendant insureds’ motion for partial summary judgment on the duty to defend is granted

  because it arguably appears from the face of the pleadings in the underlying state case that the

  alleged claim, if true, falls within policy coverage. Moreover, United Financial’s motion for
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 2 of 11




  summary judgment on its duty to indemnify is denied without prejudice, with leave to refile, if

  appropriate, after the resolution of the underlying state case.

                                       I.      BACKGROUND

         On June 8, 2020, United Financial filed its Amended Complaint for Declaratory Judgment

  in this action, seeking a declaratory judgment that it has no duty to defend or indemnify the

  Defendant insureds, Ted. M. Hawthorne and Javanic Carrier, Inc., in the underlying state court

  action (D.E. 14).1 In the state court action, which is currently pending in the Circuit Court of the

  Eleventh Judicial Circuit in and for Miami-Dade County, the injured party, Travis Montgomery,

  filed suit against Hawthorne, Javanic Carrier, Boscan Malledo Investments, Inc. and EZ Trucks,

  LLC for damages arising out of an automobile accident. According to the state complaint, at the

  time of the accident, Montgomery was a passenger in a motor vehicle owned by Boscan Malledo

  Investments, Inc. and/or EZ Trucks, LLC, which was used by Javanic Carrier and driven by its

  agent, Hawthorne. United Financial issued the automobile insurance policy to Javanic Carrier and

  Hawthorne is a rated driver under the policy.

         Now, in the present litigation before this Court, the Defendants, insureds Hawthorne and

  Javanic Carrier, along with the injured party in the underlying litigation, Montgomery, move for

  partial summary judgment on United Financial’s duty to defend the insureds in the state court



  1
    That Amended Complaint was subsequently amended via Interlineation to Correct a Scrivener’s
  Error, to wit, amending paragraph 12 to read “August 1, 2018” instead of “April 1, 2018” and
  permitting the Defendants’ responses to stand in their Answers. (D.E. 45). As provided for in the
  Court’s paperless order: “[i]n all other respects, the Amended Complaint shall remain intact.” See
  id.

  Most recently, on February 12, 2021, the Court granted the Plaintiff’s unopposed motion to amend
  complaint for declaratory judgment by interlineation. Paragraph 14 of the Amended Complaint
  now refers to the state action’s “First Amended Complaint” instead of “Complaint” and Exhibit B
  now references the First Amended Complaint, which was attached as Exhibit B to Plaintiff’s
  motion. (D.E. 61, at 9-14).

                                                    2
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 3 of 11




  action. United Financial has also moved for summary judgment on its duty to indemnify. United

  Financial maintains that it has no duty to indemnify the Defendant insureds because of certain

  policy exclusions.

                                      II.     LEGAL ANALYSIS

          A.      Choice of Law

          In its amended motion for partial summary judgment, the Defendants acknowledge that the

  default choice of law rule in Florida for interpretation of contracts is lex loci contractus, that is,

  “the law of the jurisdiction where the contract was executed governs the rights and liabilities of

  the parties in determining an issue of insurance coverage.” See State Farm Mut. Auto. Ins. v. Roach,

  945 So. 2d 1160, 1163 (Fla. 2006). As such, the Defendants maintain that South Dakota law

  governs the policy’s interpretation because United Financial issued the policy to Javanic Carrier

  in South Dakota. Specifically, Javanic Carrier accepted the policy at its address in Sioux Falls,

  South Dakota. (D.E. 14-1, at 2). United Financial agrees that South Dakota law applies,

  maintaining that “the law of the place where a contract is executed or to be performed determines

  its nature, validity and interpretation.”

          However, notwithstanding that the policy was executed in South Dakota and, under the

  rule of lex loci contractus, South Dakota law would govern, a choice of law provision in the policy

  provides for the application of South Dakota law in this case. The provision, titled “Terms of

  Policy Conformed to Statutes,” provides as follows: “Any disputes as to the coverages provided

  or the provisions of this policy shall be governed by the law of the state listed on your application

  as your business location.” (D.E. 14-1, at 32 ¶ 17) (emphasis in original). On the first page of the

  policy, Javanic Carrier’s address is listed as “401 E 8th Street Ste 2143024, Sioux Falls, SD

  57103.” (D.E. 14-1, at 2). Subsequently, in United Financial’s motion for summary judgment, a



                                                    3
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 4 of 11




  copy of the Application for Insurance was filed on the record. (D.E. 43-1, at 97). In the application,

  Javanic Carrier’s address is listed as “410 E 8TH STREET STE 2143024, SIOUX FALLS, SD

  57103.” Id.2

         Hence, given the policy’s choice of law provision and Javanic Carrier’s South Dakota

  address, which is listed in its Application for Insurance, South Dakota law applies when

  determining whether United Financial has a duty to defend Javanic Carrier and Hawthorne in the

  underlying state court action. See Roach, 945 So. 2d at 1164 (reiterating that the rule of lex loci

  contractus applies in determining which state’s law applies to insurance contracts and reasoning

  “[w]hen parties come to terms in an agreement, they do so with the implied knowledge that the

  laws of that jurisdiction will control absent some provision to the contrary”) (emphasis added)

  (citing Sturiano v. Brooks, 523 So. 2d 1126, 1129 (Fla. 1988)).

      B. Duty to Defend

         United Financial contends that the Defendant insureds’ motion for summary judgment on

  the duty to defend should be denied for two reasons. First, United Financial claims that “[s]ince

  [it] intends to provide a defense to [the Defendant insureds] in the state court action unless and

  until this court orders otherwise, [Defendant insureds’] motion should be moot and denied.”

  Second, should this Court find that the issue is not “moot,” this Court should consider extrinsic

  evidence that shows certain policy exclusions are applicable here, and, as a result, United Financial

  has no duty to defend because the claim clearly falls outside of policy coverage.

         As to United Financial’s first reason, the Court finds that the duty to defend issue is not

  moot in light of United Financial providing a defense to the Defendant insureds under a



  2
    There appears to be a typographical error in either the policy or the application with respect to
  Javanic Carrier’s address, as one reads 401 E. 8th Street and the other, 410 E. 8th Street. As both
  addresses are located in South Dakota, this inconsistency is immaterial.

                                                    4
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 5 of 11




  Reservation of Rights (D.E. 14 ¶15) because, according to its Amended Complaint, United

  Financial presently seeks a declaration that it has no duty to defend the Defendant insureds in the

  pending state court action. (D.E. 14 ¶ 24 c.). As such, the Court must determine whether it can

  consider extrinsic evidence relevant to United Financial’s duty to defend under South Dakota law.

         Under South Dakota law, “[a]n insurer’s duty to defend is distinct from—and broader

  than—its duty to indemnify,” with “[t]he duty to defend aris[ing] prior to the completion of

  litigation.” Geidel v. De Smet Farm Mut. Ins. Co. of South Dakota, 926 N.W.2d 478, 481 (S.D.

  2019). As a result, “insurers are required to meet their defense obligation before the scope of the

  insured’s liability has been determined.” Id. When determining whether coverage extends to a duty

  to defend in an underlying action, [this Court] begins with an examination of the policy and the

  pleading in the underlying action.” De Smet Farm Mut. Ins. Co. of South Dakota v. Gulbranson

  Dev. Co., Inc., 779 N.W. 2d 148, 155 (S.D. 2010) (citing Hawkeye-Sec. Ins. Co. v. Clifford ex rel.

  Clifford, 366 N.W.2d 489, 491 (S.D. 1985)). “If it is clear or arguably appears from the face of the

  pleadings in the action against the insured that the alleged claim, if true, falls within policy

  coverage, the insurer must defend.” Id. “[T]he burden is on the insurer to show there is no duty to

  defend” by “show[ing] the claim clearly falls outside of the policy coverages.” Id.

         Here, the policy provides as follows:

                                   PART I – LIABILITY TO OTHERS

         INSURING AGREEMENT – LIABILITY TO OTHERS

         Subject to the Limits of Liability, if you pay the premium for liability coverage for
         the insured auto involved, we will pay damages, other than punitive or exemplary
         damages, for bodily injury, property damage, and covered pollution cost or
         expense, for which the insured becomes legally responsible because of an accident
         arising out of the ownership, maintenance or use of that insured auto.




                                                   5
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 6 of 11




  (D.E. 14-1, at 13) (emphasis in original). Under the policy, an accident means “a sudden,

  unexpected and unintended event, or a continuous or repeated exposure to that event, that causes

  bodily injury or property damage” and bodily injury means “bodily harm, sickness, or disease,

  including death that results from bodily harm, sickness, or disease.” Id. at 9. (emphasis in original).

  An insured auto means “[a]ny auto specifically described on the declarations page.” Id.

         The policy defines an insured as follows:

         ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

     A. When used in Part I – Liability to Others, insured means:

     1. You with respect to an insured auto.
     2. Any person while using, with your permission, and within the scope of that
         permission, an insured auto you own, hire, or borrow except:
     (a) A person while he or she is working in a business of selling, leasing, repairing,
         parking, storing, servicing, delivering or testing autos, unless that business is
         yours and it was so represented in your application.
     (b) A person, other than one of your employees, partners (if you are a partnership),
         members (if you are a limited liability company), officers or directors (if you are
         a corporation), or a lessee or borrower or any of their employees, while he or she
         is moving property to or from an insured auto.
     (c) The owner or anyone else from whom the insured auto is leased, hired, or
         borrowed unless the insured auto is a trailer connected to a power unit that is an
         insured auto. However, this exception does not apply if the insured auto is
         specifically described on the declarations page.
     For purposes of this subsection A.2., an insured auto you own includes any auto
     specifically described on the declarations page.

     3. Any other person or organization, but only with respect to the legal liability of that
        person or organization for acts or omissions of any person otherwise covered under
        this Part I – Liability To Others.
  (D.E. 14-1, at 13) (emphasis in original).

         The policy also includes certain employee exclusions, which exclude coverage as provided

  above if applicable. For example, under the fifth exclusion, there is no indemnification if the

  insured’s employee suffers bodily injury “arising out of or within the course of (i) [t]hat

  employee’s employment by any insured; or (ii) [p]erforming duties related to the conduct of any

                                                    6
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 7 of 11




  insured’s business[.]” (D.E. 14-1, at 16-17) (emphasis in original). Also, the sixth exclusion

  provides that there is no coverage when there is bodily injury to “a fellow employee of an insured

  injured while within the course of their employment or while performing duties related to the

  conduct of your business.” Id. at 17 (emphasis in original).3

         According to the complaint in the underlying state court action, Montgomery alleges that

  Defendants Javanic Carrier and Hawthorne negligently operated and/or maintained the motor

  vehicle on August 1, 2018, when “it overturned on its right side upon the roadway while [p]laintiff

  [Montgomery] was a passenger” (D.E. 61, at 10, ¶ 9). Montgomery seeks damages against

  Hawthorne, Javanic Carrier, and Boscan Malledo Investments, Inc. and EZ Trucks, LLC. The

  complaint includes causes of action against Hawthorne for his negligence (Count I); Javanic

  Carrier, for the negligence of its agent, Hawthorne (Count II); and Boscan Malledo Investments,

  Inc. and EZ Trucks, LLC, as the alleged owners of the vehicle (Counts III & IV).

         Based on this Court’s review of the policy and the complaint in the underlying state court

  action, “it is clear or arguably appears from the face of the pleadings in the action against [the

  Defendant insureds Javanic Carrier and Hawthorne] that the alleged claim, if true, falls within

  policy coverage.” Gulbranson, 779 N.W. 2d at 155. Here, the policy’s “Liability to Others” section

  provides that United Financial “will pay damages…for bodily injury…for which the insured

  becomes legally responsible because of an accident arising out of the ownership, maintenance or

  use of that insured auto.” (D.E. 14-1, at 13) (emphasis in original). Under the policy, an accident

  is defined as “sudden, unexpected and unintended event, or a continuous or repeated exposure to

  that event, that causes bodily injury.” (D.E. 14-1, at 9) (emphasis in original). Moreover, the

  Liability to Others section defines “insured” as “[a]ny person while using, with your permission,


  3
   United Financial also relies on the “Worker’s Compensation” exclusion in the policy. (D.E. 14-
  1, at 16).

                                                   7
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 8 of 11




  and within the scope of that permission, an insured auto you own, hire, or borrow” with delineated

  exceptions. (D.E. 14-1, at 13) (emphasis in original). In the underlying state court action, as

  alleged, there are bodily injury claims arising out of an accident involving a vehicle operated by

  Hawthorne, one of Javanic Carrier’s agents. As noted by the Defendant insureds, there are no facts

  alleged in the state complaint that implicate any policy exclusions relied on by United Financial.

         United Financial requests that this Court consider extrinsic evidence that shows policy

  exclusions five and six apply here because Hawthorne and Montgomery were employees of

  Javanic Carrier, and, therefore, there is no duty to defend. In support of its argument, United

  Financial relies on the following language that appears in the South Dakota Supreme Court’s

  decision in Hawkeye: “If, after considering the complaint, and when appropriate, other record

  evidence, doubt exists whether the claim against the insured arguably falls within policy coverage,

  such doubts must be resolved in favor of the insured.” 366 N.W.2d at 491. United Financial posits

  that, given this language, even if it is clear or arguably appears from the face of the pleadings in

  the underlying case that the alleged claim, if true, falls within coverage, a court’s inquiry does not

  end and it can then consider extrinsic evidence that would defeat an insurer’s duty to defend.

         On the other hand, in their reply, the Defendant insureds argue that Hawkeye’s reference

  to “other record evidence” does not sanction a court’s consideration of extrinsic evidence to defeat

  a duty to defend when it is clear or arguably appears from the face of the pleadings that the claim,

  if true, is covered under the policy. According to the Defendants, the Hawkeye court “d[id] not

  decide whether an insurer must investigate its duty to defend or whether facts, either within or

  outside the record, can activate a duty to defend when the pleadings clearly do not state a covered

  claim.” Hawkeye, 366 N.W.2d at 491. n. 3 (emphasis added). As such, the Defendants submit that

  the Hawkeye court left open the possibility that extrinsic evidence could activate an insurer’s duty



                                                    8
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 9 of 11




  to defend where the complaint did not clearly or arguably state a covered claim under the policy.

  The Court agrees with the Defendants.

         In Hawkeye, the South Dakota Supreme Court adopted the general rule that the allegations

  of a complaint or petition determine the duty to defend and the duty will exist if it is “clear” or

  “even arguably” appears from such pleadings. 366 N.W.2d at 491. Despite noting that other

  jurisdictions such as Indiana, Minnesota, and Washington “recognize that an insurer may avoid

  defending a complaint alleging a cause of action within policy coverage if actual facts outside the

  complaint would exclude coverage,” the South Dakota Supreme Court opted to adopt the “clear”

  or “arguably appears” from the face of the pleadings rule. Id. And, under that rule, should a duty

  to defend be clear or arguably appear from the face of the pleadings, “[t]he review then ends, even

  though the pleadings are ambiguous or reveal other claims not covered in the policy, and

  notwithstanding that extraneous facts indicate the claim is false, groundless, or even fraudulent.”

  Id. at 491-492. In fact, in Hawkeye, “[s]ince [the insurer’s] duty to defend arguably appear[ed]

  from the face of the pleadings[,] [the South Dakota Supreme Court] d[id] not reach the issue

  whether the trial court c[ould] resolve the ambiguity by considering depositions and other evidence

  outside the pleadings.” Id. at 492.

          Applying the general rule from Hawkeye, the Court finds that United Financial has a duty

  to defend the Defendant insureds in the underlying action as it arguably appears from the face of

  the state court pleadings that the claim, if true, falls under the policy. See Geidel, 926 N.W.2d at

  481; Hawkeye, 366 N.W.2d at 491-492; Gulbranson, 779 N.W.2d at 155-156. As alleged, the

  injured passenger in the accident, Montgomery, seeks damages against the insureds, Javanic

  Carrier and its agent, Hawthorne, a rated driver under the policy, for an accident. Notably, the state

  court complaint does not reference any policy exclusions or allege that either Montgomery or



                                                    9
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 10 of 11




   Hawthorne are employees of Javanic Carrier. The Court’s inquiry ends here. Hawkeye, 366

   N.W.2d at 491-492. Thus, this Court finds that United Financial has failed to meet its burden in

   “establish[ing] that there is no duty to defend by showing that the claim clearly falls outside of

   policy coverage.” Geidel, 926 N.W.2d at 481 (citing Hawkeye, 366 N.W.2d at 491).

      C. Duty to Indemnify

          United Financial also moves for summary judgment on its duty to indemnify, maintaining

   that certain policy exclusions apply and exclude coverage for claims made against Javanic Carrier

   by its employees and claims made by Javanic Carrier employees against each other. The parties

   disagree as to whether the Federal Motion Carrier Regulations’ definition of employee applies to

   the policy. Notwithstanding this disputed issue, the Court agrees with the Defendants that United

   Financial’s motion is premature and not ripe for the Court’s consideration, as the underlying state

   litigation is still pending. After all, “among the district courts in the Eleventh Circuit, ‘[c]ase law

   is legion for the proposition that an insurer’s duty to indemnify is not ripe for adjudication unless

   and until the insured or putative insured has been held liable in the underlying action.’” James

   River Ins. Co. v. Cantrell, No. 6:19-cv-1398-Orl-41LRH, 2020 WL 3035237, at *2 (M.D. Fla.

   Mar. 26, 2020) (collecting cases). This is in part because “it is entirely possible that [the Defendant

   insureds] will not be liable for any damages in the underlying action, in which case the issue of

   [United Financial’s] duty to indemnify [] will never arise.” Id. at *3.

          As the underlying state court action is still pending, United Financial’s motion for summary

   judgment is denied without prejudice, with leave to refile, if necessary, after the underlying action

   is resolved.




                                                     10
Case 1:20-cv-21023-FAM Document 76 Entered on FLSD Docket 04/19/2021 Page 11 of 11




                                         III.    CONCLUSION

          Accordingly, for the foregoing reasons, Defendants’ Amended Motion for Partial

   Summary Judgment as to Insurer’s Duty to Defend is granted and United Financial’s Motion for

   Entry of Final Summary Judgment is denied without prejudice, with leave to refile, if appropriate,

   after the conclusion of the underlying state court action. The Court shall stay and place the matter

   in the civil suspense file until the underlying state litigation is concluded.



          DONE AND ORDERED in Chambers at Miami, Florida, this 18th of April 2021.




                                          ______________________________________
                                                FEDERICO A. MORENO
                                                UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of Record




                                                     11
